Hager, J.
held that the neglect in not filing an answer in this case was excusable at law, and under section 68 of the Practice Act he would release the party from the judgment, by opening the default, and alow Mm to come in and defend; the affidavit on the part of the defendant showed that he had a good and substantial defense, and under the peculiar circumstances of the case he would order the default to be opened, and allow sufficient time for the defendant’s counsel to communicate with Oregon, and obtain the facts of the meritorious defense alluded to in, the affidavits.